Citation Nr: 1543755	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic infection following a splenectomy as a result of medical treatment from the Minneapolis VA Health Care System, to include a septic left hip and total left hip replacement.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a septic left hip from debonded cement remaining as a foreign body as a result of a total left hip replacement and follow-up medical treatment from the Minneapolis VA Health Care System.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran passed away in October 2014.  The appellant is the Veteran's surviving spouse.

In August 2014, the Veteran and the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2014, following receipt of the substantive appeal, the representative submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

During the pendency of the Veteran's appeal, the Board received confirmation of the Veteran's death and accordingly dismissed the case in March 2015.  The Veteran's widow, however, timely requested to be substituted as the appellant for purposes of processing the claim to completion.  In a March 2015 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issues on appeal.  The appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000; see also VA Fast Letter 10-30 (issued in August 2010, as revised in April 2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to benefits under 38 U.S.C.A. § 1151 as the Veteran's substitute because the Veteran suffered from a chronic infection following a July 2009 splenectomy performed at a VA treatment facility.  Two theories have been put forth as to why benefits are warranted for a chronic infection under 38 U.S.C.A. § 1151.  First, the Veteran asserted that he believed the infection was due to the negligent use of non-sterile equipment in performing the splenectomy.  See VA Form 21-4138, Statement in support of Claim, received in January 2012.  Second, the representative has asserted that the Veteran should have been administered antibiotics prior to the splenectomy surgery, that VA negligently did not administer antibiotics prior to the surgery, and that the Veteran suffered additional disability due to the lack of pre-surgery antibiotics.  See August 2014 Board hearing transcript.  In September 2014, the representative submitted printouts of internet-based articles in support of the contention that antibiotics should have been administered prior to the surgery.  Additionally, a review of the record reveals that VA treatment records dated days after the Veteran's July 2009 splenectomy note that the Veteran was administered a vaccination prior to the surgery.  

During the pendency of the appeal for § 1151 compensation for a chronic infection due to a splenectomy, the Veteran and his representative raised a new claim for compensation pursuant to 38 U.S.C.A. § 1151 in which it was asserted that, due to chronic infection, the Veteran underwent two procedures in which his left hip was irrigated and debrided, and a spacer was placed in his left hip.  According to the representative, during the second such procedure it was discovered that some of the cement used in the first such procedure had debonded and was no longer present.  The representative contends that the debonded cement, as a foreign body remaining in the Veteran's hip, caused additional disability that was proximately due to fault on the part of VA.  This claim was pending at the time of the Veteran's death, and had not been adjudicated by the RO.

The internet-based printouts that the representative submitted in September 2014 state, in part, "Patients undergoing procedures associated with high infection rates, those involving implantation of prosthetic material, and those which the consequences of infection are serious should receive perioperative antibiotics."  In addition, the operative report for the Veteran's second irrigation, debridement, and spacer placement procedure in December 2009 notes, "We did note that cement was not present at the tip, as this had likely debonded."  Thus, the evidence shows that the Veteran was administered a vaccine prior to surgery, but does not specify the type of vaccine, and that the physicians who performed the Veteran's December 2009 procedure did, in fact, find that some of the cement had likely debonded and was no longer present.

Pursuant to the claim for compensation for additional disability due to chronic infection following a splenectomy, the Veteran's claims file was forwarded to a VA examiner in March 2012.  The March 2012 VA examiner reviewed the record, and provided an opinion that there is no evidence that a chronic infection following the splenectomy was caused by non-sterile equipment used during surgery.  In addition, the examiner opined that there is no evidence of any fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment to cause additional disability or that any event not reasonably foreseeable proximately caused additional disability.  As a rationale for the opinion, the examiner noted that the post-splenectomy state leaves a patient vulnerable to infection.  Furthermore, the Veteran had additional risk factors for poor immune function that left him susceptible to infection, to include use of prednisone and rituximab, having an elevated glucose level, and having mesenteric ischemia.  The examiner also noted that the Veteran signed a consent form and was aware that the spleen is involved in removing bacteria from the blood stream.  Significantly, however, the examiner did not discuss whether the Veteran was administered antibiotics prior to his splenectomy and, if not, whether lack of such pre-surgery antibiotics resulted in additional disability proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.  The examiner also did not discuss whether the debonded cement following a total left hip arthroplasty resulted in additional disability proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.

The Board finds that the representative's contentions that the Veteran was not administered an appropriate pre-surgery antibiotic and that the Veteran suffered additional disability due to the debonded cement may have merit given the evidence of record.  However, the Board is not competent to render an opinion on whether the Veteran is entitled to benefits under the provisions of 38 U.S.C.A. § 1151 because the issue involves complex medical questions that must be addressed by an appropriately qualified medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  As such, the Board finds that the duty to assist requires that another VA medical opinion be provided to determine whether compensation is warranted under the provisions of 38 U.S.C.A. § 1151 based on a lack of appropriate pre-surgery antibiotics and/or based on the debonded cement.  See 38 U.S.C.A. § 5103A(a).  The Board notes that the Veteran, through his representative, requested that any further VA opinions be provided by a VA physician who was not involved in the Veteran's July 2009 splenectomy and who is not employed at the VA treatment facility where the Veteran underwent surgery.  See August 2014 Board hearing transcript.

In addition, the Board notes that the VA treatment records currently associated with the claims file do not appear to include any notes dated prior to the Veteran's July 2009 splenectomy.  As such, there are no records of the Veteran's treatment leading up to the July 2009 surgery, to include any that would provide a contemporaneous documentation and description of the pre-surgery vaccine referenced in the notes dated after the splenectomy.  Although the record reflects that the RO requested from the Minneapolis VAMC all medical records dating from June 1, 2009, to December 31, 2009, the Board finds that it is possible that there are still outstanding, relevant VA treatment records relating to the Veteran's July 2009 splenectomy.  On remand, the AOJ should attempt to obtain records from the Minneapolis VA Health Care System related to the Veteran's July 2009 splenectomy that are not currently of record.  The Board is particularly interested in any VA treatment records for treatment leading up to the Veteran's July 2009 splenectomy, to include any records that more thoroughly document the pre-surgery vaccine referenced in notes dated after the Veteran's surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from July 2008 to June 2009, and from February 2010, from the Minneapolis VA Health Care System and associate the records with the claims file.  The Board is particularly interested in records that provide a contemporaneous account of the vaccine administered prior to the July 2009 splenectomy, as referenced in later treatment notes.

2.  After the above development is complete, forward the record and a copy of this Remand to a suitably qualified VA examiner who did not perform or aid in performing the Veteran's July 2009 splenectomy, left total hip arthroplasty or protalac spacer placement, and who is not employed at the VA treatment facility where the Veteran underwent such procedures and treatment, to determine whether the Veteran experienced additional disability related to any such surgical procedure or treatment that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The examiner is asked specifically to address the following:

a)  Is it more likely than not (greater than 50 percent probability) that the Veteran was provided appropriate pre-splenectomy care, to include any indicated vaccines or antibiotics?  Any response to this question must reflect consideration of the printouts of internet-based articles submitted by the Veteran's representative in September 2014.  The printouts are located in the Veterans Benefits Management System (VBMS) electronic record.

b)  If not, is it at least as likely as not (50 percent probability or greater) that the lack of appropriate pre-splenectomy care resulted in additional disability that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable?

c)  Is it at least as likely as not (50 percent probability or greater) that the debonded cement noted in the operative report for the left hip irrigation and debridement and placement of a spacer dated in December 2009 resulted in additional disability that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable?

The examiner must indicate that the record was reviewed.  All opinions provided must be supported by a clear and full rationale explaining the evidence considered and the bases for the conclusions reached.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and readjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic infection following a splenectomy as a result of medical treatment from the Minneapolis VA Health Care System, to include a septic left hip and total left hip replacement.  If the benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

4.  After completion of the above, and if compensation under the provisions of 38 U.S.C.A. § 1151 for a septic left hip and/or total left hip replacement has not been granted due to chronic infection following a splenectomy, review the record and adjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a septic left hip from debonded cement remaining as a foreign body as a result of a total left hip replacement and follow-up medical treatment from the Minneapolis VA Health Care System.  Notice of the determination and the appellant's appeal rights should be issued to the appellant and her representative.  This matter should be referred to the Board for appellate consideration only if a timely appeal of the RO adjudication is completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

